The opinion of the court was delivered by
Johnston, C. J.:
This was an action by a taxpayer to enjoin the school board from proceeding with the construction of a rural high-school building on a certain site at Spring Hill. It appears that in February, 1920, a petition of the electors was presented to the board of county commissioners asking it to call a special election to vote on the proposition to establish and locate a rural high-school district, composed of certain described territory. The petition specified the location at Spring Hill. On March 1, 1920, the commissioners granted the petition and ordered that a special election should be held on March 26, 1920, to vote upon establishing and locating a rural high school, the building therefor to be within the city of Spring Hill. They caused the notice of election to be published and posted, but the notice omitted any mention of the city of Spring Hill *348as the location or site of the high school at that place. The election was held and the commissioners found that a majority of the votes cast were in favor of establishing such rural high-school district and declared that the district was established. In May, 1921, the school board purchased twenty acres of land in and adjoining the city of Spring Hill, as a site- for a high-school building for which $7,000 was paid. No steps were taken towards the erection of a school building or. the issuance of bonds therefor until July 26, 1925. At that time an election was held to issue bonds to build a schoolhouse, and the notice of the election included the specific proposition that the schoolhouse was to be built on the land owned by the district adjoining the city of Spring Hill. The proposition was earned -by the votes of the people at the election and shortly afterwards bonds were issued and sold. A contract was let to build the schoolhouse and the work begun 'on the construction of the building before any question was raised. The question that is raised now is that there was no effective vote fixing the location or site of the building at Spring Hill. The location or site might and doubtless would have been fixed by the vote cast at the first election if the matter of location had been included in the notice of election. The result of the omission was that nothing more than the establishment of the district was determined at that election. Under the statute all the propositions including establishing, locating and voting of bonds to provide means for a school building, might have been submitted at a single election if proper notice of- the propositions had been given. (R. S. 72-3502.) However, it was competent for the voters-to first determine the single question whether a district should be established and leave to a later election the propositions of location or- site ;of the. building and the issuance of bonds to pay for its. erection. (Reynolds v. High School District, 101 Kan. 231, 165 Pac. 860.) In the later election as already shown there was submitted to the voters ydth the proposition to vote a stated amount of bonds for the school .-building; the other proposition that the high school was to be' built on the location owned by the district adjoining the city of Spring .Hill. A site for the school building had been purchased and set apart by - the board more than four years before that ‘election. Shortly after the purchase of the site a levy was made on the property in'-the district to pay the price of the site, $7,000, and this tax had been paid by the taxpayers of the district without complaint. *349The location of the site was necessarily well known to the voters and the notice that the schoolhouse was to. be built on the ground owned by the district adjoining the city of Spring Hill, brought the question of site directly to the attention of the voters', and that site was definitely fixed by the affirmative vote. In a case where a district had been established and later an election was held to vote bonds for a high-school building “upon a suitable site to be selected.in Reese, Greenwood-county, Kansas,” it was held that the site was designated with sufficient definiteness and the vote approving it valid. (Stanhope v. Rural High School District, 110 Kan. 739, 205 Pac. 648.) In another case a notice for an election defined the site as. within Ozawkie, Kan., and it was held to be sufficiently definite. (Miely v. Metzger, 97 Kan. 804, 156 Pac. 753.) In School District v. Davis, 99 Kan. 185, 160 Pac. 1008, where the validity of an election fixing the location of a site for a high-school building was involved, it was said that:'- . ..
“The legislature-did not intend that the precise spot upon which the..building was to stand, should be stated in. the petition, but that it would be enough if the municipality, district, neighborhood or locality within which the building was to be erected was stated.” (p. 186.)
It was therefore held that the fixing of the location as “within or close to the village of Rantoul,” was sufficient to meet the requirements of the statute.
We conclude that in the second election the voters of thé district' legally expressed their approval of the location.or site of the high-school building and therefore the injunction was' properly refused.
The judgment is affirmed.